DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 8/30/22 is acknowledged.
Claim 1 allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 8/3/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/3/22 is partially withdrawn.  Claims 10-12 , directed to group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-21, and 25-27, directed to group II withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2016/0111678 in view of Lim US 20180182984.
Regarding claim 13, Lee teaches a display device, comprising: a flexible display panel (fig. 10 500), wherein a centerline of the flexible display panel is parallel to a short side of the flexible display panel; an upper protective layer (900); a first adhesive layer (270) disposed between the upper protective layer and the upper substrate; a lower protective layer (300); and a second adhesive layer (210) disposed between the lower protective layer and the lower substrate, wherein at least one of the first adhesive layer and the second adhesive layer has greater viscosity (112/212) or elasticity in the position close to the centerline than in the position far away from the centerline [0088] (higher elastic modulus means less elasticity 212 is indicated as an area of lower elastic modulus).  Centerline is interpreted as the bending axis as this appears to be consistent with its usage in applicant’s specification.
Lee does not explicitly teach the flexible display comprising a lower substrate , an upper substrate, and a display medium layer disposed between the lower substrate and the upper substrate.  Lim teaches a flexible display panel comprising a lower substrate (fig. 5 100), an upper substrate (500), and a display medium layer 200) disposed between the lower substrate and the upper substrate showing basic structure of a flexible display panel.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee in view of Lim to enable basic structure of a display panel.
Regarding claim 14-16, Lee teaches the upper protective layer has a concave portion or a convex portion which contacts the first adhesive layer, and the centerline of the flexible display panel passes through the concave portion or the convex portion (see fig. 9).  Each of the layers in fig 10 would form a concave shape as in fig. 9) at portions corresponding to 272/252/212.  This would also apply to the upper substrate has a concave portion or a convex portion which contacts the first adhesive layer, and the centerline of the flexible display panel passes through the concave portion or the convex portion and the lower protective layer has a concave portion or a convex portion which contacts the second adhesive layer, and the centerline of the flexible display panel passes through the concave portion or the convex portion.
	Regarding claim 22, Lee teaches a display device, comprising: a flexible display panel (fig. 5 100) wherein a centerline of the flexible display panel is parallel to a short side of the flexible display panel; an upper protective layer (900); a first adhesive layer (270) disposed between the upper protective layer and the upper substrate; a lower protective layer (300); and a second adhesive layer (210) disposed between the lower protective layer and the lower substrate, wherein at least one of the upper protective layer, the upper substrate and the lower protective layer has a concave portion or a convex portion (see fig. 9), when bent as in fig 9 the limitation of the concave portion or the convex portion contacts one of the first adhesive layer and the second adhesive layer, and the centerline passes through the concave portion or the convex portion would be met.
Lee does not explicitly teach the flexible display comprising a lower substrate , an upper substrate, and a display medium layer disposed between the lower substrate and the upper substrate.  Lim teaches a flexible display panel comprising a lower substrate (fig. 5 100), an upper substrate (500), and a display medium layer 200) disposed between the lower substrate and the upper substrate showing basic structure of a flexible display panel.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee in view of Lim to enable basic structure of a display panel.

Claim(s) 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2016/0111678 in view of Lim US 20180182984 and further in view of Shin US 2015/0256658.
	Regarding claim 17 and 23, Lee and Lim teach all the limitations of claim 17/23 except e display device has an air gap, the air gap is located among an edge region of the lower substrate, the display medium layer, an edge region of the upper substrate, and the first adhesive layer, and an extending direction of the air gap is parallel to the centerline.  Shin teaches an airgap (fig. 11 between 151’’ and 151’) in an adhesive layer (104 corresponds to the first adhesive layer) to provide separation between the display surface and an outer surface (see [0203]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee and Lim in view of Shin to provide separation between the display surface and an outer surface.  The air gap of Shin is considered to extend in multiple directions one of which is parallel to the centerline direction.


Allowable Subject Matter
Claims 1-12 are allowed.
Claim 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 1-12, the prior art of record does not teach a first reinforcing structure disposed among the sealant, the edge region of the lower substrate, and the edge region of the upper substrate, wherein the centerline passes through the first reinforcing structure, and an elastic modulus of the first reinforcing structure is greater than an elastic modulus of the sealant.
Hsieh US 2012/0154707 teaches forming a elastic seal region however this has a lower elastic modulus (more flexible) thus would teach away from an elastic modulus of the first reinforcing structure is greater than an elastic modulus of the sealant.  Lee US 2016/0111678 teaches a similar application for adhesives.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871